Appeal by defendant: (1) from a judgment of the County Court, Nassau County, rendered June 21, 1963 on her plea of guilty, convicting her of manslaughter in the second degree, and sentencing her to serve an indeterminate term of from 5 to 10 years; and (2) from an order of said court, made October 24, 1963 in a comm nobis proceeding, which denied without a hearing her application to vacate the said judgment of conviction. Judgment and order affirmed. In our opinion, under all the circumstances disclosed in the record, the sentence was not excessive. With respect to the coram nobis application, the defendant claims she understood that she would receive a suspended sentence upon her plea of guilty to manslaughter in the second degree. This claim is untenable in view of her admission that the District *716Attorney made it clear that he would make no recommendation to the court as to the sentence to be imposed. Beldock, P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.